Name: Commission Regulation (EEC) No 2274/91 of 29 July 1991 fixing the maximum buying-in price and the quantities of beef bought in for the 50th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/40 Official Journal of the European Communities 30 . 7 . 91 COMMISSION REGULATION (EEC) No 2274/91 of 29 July 1991 fixing the maximum buying-in price and the quantities of beef bought in for the 50th partial invitation to tender under Regulation (EEC) No 1627/89 accordance with Article 11 (3) of Regulation (EEC) No 859/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1792/91 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender ^, as last amended by Regulation (EEC) No 2131 /91 (6); Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, whitout, however, exceeding the average national or regional market price plus ECU 6 ; whereas, however, pursuant to Article 5 of that Regula ­ tion, where the intervention agencies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying in to the quantities they can take over ; Whereas, after the tenders submitted for the 50th partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in HAS ADOPTED THIS REGULATION : Article 1 For the 50th partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 265 per 100 kilograms of carcases or half ­ carcases of quality R3,  tenders in the Netherlands exceeding ECU 258,9 shall not be taken into consideration,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 23 478 tonneis ; the quantities offered are hereby reduced by 70 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 263 per 100 kilograms of carcases or half ­ carcases of quality R3,  tenders in Ireland exceeding ECU 253,2 Northern Ireland exceeding ECU 255,6 shall not be taken into consideration,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 9 919 tonnes ; the quantities offered are hereby reduced by 30 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (c) in the Member States or regions of Member States which meet the conditions laid down in the second indent of Article 6 (4) of Regulation (EEC) No 805/68 :  the maximum buying-in prince is hereby fixed at ECU 250,171 per 100 kilograms of carcases or half-carcases of quality R3 for category A in Germany,  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 25 484. Article 2 This Regulation shall enter into force on 30 July 1991 . 0 OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 150, 15 . 6 . 1991 , p. 16 . 0 OJ No L 91 , 4. 4. 1989, p. 5. 0 OJ No L 160, 25 . 6 . 1991 , p. 31 . Is) OJ No L 159, 10 . 6 . 1989, p. 36 . (6) OJ No L 197, 20 . 7 . 1991 , p. 15 . 30. 7. 91 Official Journal of the European Communities No L 208/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission